117 F.3d 239
Jill BROWN, Plaintiff-Appellee-Cross-Appellant,v.BRYAN COUNTY, OK, et al., Defendants,Bryan County, OK and Stacey Burns,Defendants-Appellants-Cross-Appellees.
No. 93-5376.
United States Court of Appeals,Fifth Circuit.
July 3, 1997.

John Kermit Hill, Duke Weldon Walker, Mill, Ellis & Walker, Sherman, TX, for Jill Brown.
Wallace B. Jefferson, Sharon E. Callaway, Crofts, Callaway & Jefferson, San Antonio, TX, Jack Gordon Kennedy, Kennedy, Minshew, Campbell & Morris, Sherman, TX, for Defendants-Appellants-Cross-Appellees.
Appeal from the United States District Court for the Eastern District of Texas;  Paul N. Brown, Judge.
Prior report:   --- U.S. ----, 117 S.Ct. 1382, 137 L.Ed.2d 626.
ON REMAND FROM THE SUPREME COURT
Before REYNALDO G. GARZA, WIENER and EMILIO M. GARZA, Circuit Judges.

ORDER:

1
The above case, which can be found at 67 F.3d 1174 was reversed by the Supreme Court.  Our judgment was vacated and the same was remanded.  We in turn remand the same to the District Court for the Eastern District of Texas, from whence it came, for consideration in conformity with the opinion of the Supreme Court.